THE WALL STREET FUND, INC. (the “Fund”) Supplement dated November 15, 2013 to the Prospectus dated April 30, 2013 This Supplement updates certain information contained in the Fund’s Prospectus dated April 30, 2013. Effective immediately, the following information replaces in its entirety the information under the section “Portfolio Managers” on page 3 of the Prospectus: Portfolio Managers.Timothy Evnin, Partner and Portfolio Manager of the Adviser, has served as a portfolio manager of the Fund since 2010.Charles D. Ryan, Partner and Portfolio Manager of the Adviser, has served as a portfolio manager of the Fund since December 2011. Effective immediately, the following information replaces in its entirety the second paragraph under the section “Management of the Fund” on page 14 of the Prospectus: The persons responsible for the Fund’s management are Timothy Evnin, Partner and Portfolio Manager of the Adviser since October 2009, and Charles D. Ryan, Partner and Portfolio Manager of the Adviser since September 2008. Mr. Evnin has over twenty years of experience managing balanced portfolios for high net worth clients, equity accounts for institutional clients and equity mutual funds and has served as Portfolio Manager of the Fund since 2010.Prior to joining EWM in October 2009, Mr. Evnin served as Managing Director and Senior Equity Portfolio Manager of Columbia Management (Bank of America) since 2007.Prior to that, Mr. Evnin served as Managing Director and Equity Portfolio Manager of U.S. Trust Corporation since January 2000.Mr. Ryan has over 20 years of experience managing equity portfolios for high net worth clients and equity mutual funds and has served as Portfolio Manager of the Fund since December 2011.Mr. Ryan was previously a Managing Director for U.S. Trust and a portfolio manager in the Growth Equity Strategy Group at U.S. Trust.Prior to that, he was with BNY Asset Management, the institutional investment arm of The Bank of New York, where he was Head of the Equity Division.While at the Bank of New York, Mr. Ryan was the co-manager of the bank's largest mutual fund, The Hamilton Equity Income Fund. Effective immediately, the following information replaces in its entirety the information under the “Directors” heading on page 19 of the Prospectus: Frederick Taylor, Chairman Laird I. Grant Susan I. Suvall Effective immediately, the following information replaces in its entirety the information under the “Principal Officers” heading on page 19 of the Prospectus: Frederick Taylor, President Ruth P. Calaman, Executive Vice President, Secretary and Chief Compliance Officer John J. Rendinaro, Executive Vice President, Chief Operations Officer and Treasurer The above changes to the Prospectus reflect that, as of November 15, 2013, Robert P. Morse is no longer a Director, Chairman, President or portfolio manager of the Fund and that Michael R. Linburn and Jian H. Wang are no longer officers of the Fund. Please retain this supplement with your Prospectus for future reference. THE WALL STREET FUND, INC. (the “Fund”) Supplement dated November 15, 2013 to the Statement of Additional Information (“SAI”) dated April 30, 2013 This Supplement updates certain information contained in the Fund’s SAI dated April 30, 2013. Effective immediately, the following information replaces in its entirety the second paragraph under the section “Management of the Fund” on page 7 of the SAI: Frederick Taylor is Chairman of the Board.Mr. Taylor is an “interested person” of the Fund as that term is defined in Section 2(a)(19) of the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund does not have a lead independent director.The Fund has determined that its leadership structure is appropriate because it has been in place for over ten years and during that time the Fund has delivered competitive returns for its investors. Effective immediately, the following information replaces in its entirety the chart under the section “Management of the Fund ― Management Information” on pages 8-10 of the SAI: Name, Address and Age Position(s) Held with the Fund Term of Office and Length of Time Served* Principal Occupation(s) During Past Five Years # of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director During Past Five Years INDEPENDENTDIRECTORS Laird I. Grant 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 68 Director Since 2012 Retired; Managing Director and Senior Portfolio Manager, U.S. Trust Company of Florida, 2001-2008. 1 Planned Parenthood of Collier County 2001-2008; Common Cents, New York City 2008-2009 Susan I. Suvall 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 53 Director Since 2012 Retired; Group Managing Director and Senior Portfolio Manager, U.S. Equities, Trust Company of the West, 1985-2011. 1 None Name, Address and Age Position(s) Held with the Fund Term of Office and Length of Time Served* Principal Occupation(s) During Past Five Years # of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director During Past Five Years INTERESTED DIRECTOR Frederick Taylor** 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 72 Chairman, Director, and President Since 2013 Senior Adviser, Evercore Wealth Management, LLC 2008-Present. 1 Arnold Schmeidler Company, 2011-Present; John’s Island Golf Club, 2012-Present; Vero Beach Museum and Vero Beach Museum Endowment Trust Board, 2012-Present; Trustee Emeritus, Wesleyan University, 2006-Present. OFFICERS Ruth P. Calaman 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 46 Executive Vice President, Secretary and Chief Compliance Officer Since 2012 Chief Compliance Officer, Evercore Wealth Management LLC, Evercore Trust Company, N.A. and Evercore Advisors, LLC since 2011; Vice President and Compliance Officer, The Goldman Sachs Trust Company, N.A., The Goldman Sachs Trust Company of Delaware and Goldman, Sachs & Co. 2005 - 2011. 1 None John J. Rendinaro 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 51 Executive Vice President, Chief Operations Officer and Treasurer Since 2012 Partner, Head of Trading and Operations, Evercore Wealth Management LLC since 2008; Managing Director, U.S. Trust 1983 - 2008. 1 None * Each Director serves for an indefinite term until his or her successor is duly elected and qualifies, unless the Director resigns, dies or is removed in accordance with the provisions of the Fund’s By-Laws. ** Denotes a director who is "interested person" in the Fund because of his association with the Adviser. Effective immediately, the following information replaces in its entirety the first paragraph under the section “Management of the Fund ― Qualification of Directors” on p. 10 of the SAI: Qualification of Directors.Frederick Taylor became a Director in 2013.Mr. Taylor has extensive experience in the investment management industry as a vice chairman and chief investment officer of a trust company.Mr. Taylor has also served as a board member for not for profit organizations. Effective immediately, the following information replaces in its entirety the chart under the section “Management of the Fund ― Board Interest in the Fund” on page 11 of the SAI: Name of Director Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Director in Family of Investment Companies Independent Directors: Susan I. Suvall Laird I. Grant None None None None Interested Director: Frederick Taylor $500,000-1M $500,000-1M Effective immediately, the following information replaces in its entirety the chart under the section “Management of the Fund ― Compensation” on page 11 of the SAI: Name of Person, Position Aggregate Compensation from Fund Pension or Retirement Benefits Accrued As Part of Fund Expenses Annual Benefits Upon Retirement Total Compensation From Fund and Fund Complex* Paid to Directors Independent Directors: Susan I. Suvall Laird I. Grant None None None None Interested Director: Frederick Taylor ― *The “Fund Complex” includes only the Fund. Effective immediately, the following information replaces in its entirety the first paragraph under the section “Investment Advisory and Other Services ― Portfolio Managers” on page 20 of the SAI: Portfolio Managers.Timothy Evnin, Partner and Portfolio Manager of the Adviser, and Charles D. Ryan, Partner and Portfolio Manager of the Adviser (the “Portfolio Managers”), are responsible for the investment management of the Fund. Effective immediately, the following information replaces in its entirety the chart under the section “Investment Advisory and Other Services ― Portfolio Managers” on page 21 of the SAI: The following table provides information regarding other accounts managed by the portfolio managers as of December 31, 2012. Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Timothy Evnin Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles Other Accounts 0 $0 $400 million 0 0 $0 $0 Charles D. Ryan Other Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles Other Accounts 0 $0 $350 million 0 0 $0 $0 Effective immediately, the following information replaces in its entirety the chart under the section “Investment Advisory and Other Services ― Compensation” on page 21 of the SAI: Securities Owned in the Fund by Portfolio Managers.As of December 31, 2012, the Portfolio Managers beneficially owned shares of the Fund as follows: Name of Portfolio Manager Dollar Range of Equity Securities in the Fund Timothy Evnin $100,001 - $500,000 Charles D. Ryan $50,001 - $100,000 The above changes to the SAI reflect that, as of November 15, 2013, Robert P. Morse is no longer a Director, Chairman, President or portfolio manager of the Fund and that Michael R. Linburn and Jian H. Wang are no longer officers of the Fund. Please retain this supplement with your SAI for future reference.
